UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6503


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN LAMONT WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:05-cr-00005-RBS-JEB-1)


Submitted:   August 10, 2015             Decided:   September 28, 2015


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se.     Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin Lamont Walker appeals the district court’s marginal

order    denying   his   Fed.   R.       Civ.   P.     60(b)    motion    for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.         We have reviewed the record

and conclude that Walker’s motion was not a “true Rule 60(b)”

motion, but in substance a successive § 2255 motion.              See United

States v. McRae, ___ F.3d ___, 2015 WL 4190665 at *5-*6 (4th

Cir. July 13, 2015); see also Gonzalez v. Crosby, 545 U.S. 524,

531-32 (2005) (explaining how to differentiate a true Rule 60(b)

motion from an unauthorized successive habeas corpus motion).

Therefore, we conclude that Walker is not required to obtain a

certificate   of   appealability   to     appeal     the   district   court’s

order.   See Mcrae, 2015 WL 4190665, at *5-*6.              However, in the

absence of prefiling authorization, the district court lacked

jurisdiction to hear a successive § 2255 motion.               See 28 U.S.C.

§ 2244(b)(3) (2012).

     Accordingly, we deny Walker’s motion to expedite the appeal

and affirm the district court’s order.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid in the decisional process.



                                                                      AFFIRMED

                                     2